Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following: the movable space in claim 1 is not defined by the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claim 1, the recitations “a movable space” and “the roller space” seem to refer to the same element, thus as best understood by the examiner the claim recitation “a movable space” will be interpreted to mean “a roller space”.  See MPEP 2173.05(o)
Regarding claim 6, the term “rigid material” is a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining what a rigid material and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of the claim are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al.  (US 2016/0058256 A1), henceforth referred as Ju.
Regarding claim 1, Ju discloses a cleaning device disposed on a bottom side of a robot, comprising: a movable box (Ju; Fig. 1 #21) installed around a suction port (Ju; Fig. 6 defined by G) disposed on the bottom side of the robot, wherein a 
Regarding claim 2, Ju discloses the limitations of claim 1, and further discloses wherein one end of theApplication No. New Attorney Docket No. 5300/0300PUS1 Preliminary Amendment Page 3 of 5guide element is disposed at one end of the cleaning cover (Ju; Fig. 6 where #241 extends with roller brush from both ends of the cleaning cover), and the other end of the guide element is disposed at the other end of the cleaning cover (Ju; Fig. 6 where #241 extends with roller brush from both ends of the cleaning cover), and between the two ends of the guide element, the cleaning device comprises: a first side disposed on a side of the guide element facing toward the roller space (Ju see annotated Fig. 6); a second side disposed opposing to the first side; a guide face disposed between the first side and the second side(Ju; see annotated Fig. 6); wherein the guide face is curved and a concave surface of the guide face concaves to the roller; and wherein the second side is formed in an arc shape, and a concave surface of the second side concaves to the suction port, a curvature of the two ends of the second side is smaller than that of the middle of the second side.
Regarding claim 3, Ju discloses the limitations of claim 2, and further discloses wherein the guide element divides the cleaning opening into a roller area (Ju; see 
Regarding claim 4, Ju discloses the limitations of claim 2, and further discloses wherein the cleaning cover is further disposed with a plurality of brackets (Ju; Fig. 3 #281), and one end of each bracket is disposed on the side of the cleaning cover near the suction port and extends toward the roller (Ju; Fig. 3 #281), so that the other side of each bracket is disposed onApplication No. NewAttorney Docket No. 5300/0300PUS1Preliminary Amendment Page 4 of 5 the side of the cleaning cover near the roller; and each bracket is connected to the second side and the middle of the guide face (Ju; Fig. 3 #281), so that each bracket crosses each other at the guide element and supports the guide element (Ju; Fig. 3 #281).
Regarding claim 6, Ju discloses the limitations of claim 1, and further discloses wherein the guide element is made of a 
Regarding claim 7, Ju discloses the limitations of claim 1, and further discloses a robot (Ju; Fig. 1 #100)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. US 2016/0058256 A1) in view of Gilbert Jr. et al. (US 2008/0281470 A1). 
Regarding claim 5, Ju discloses the limitations of claim 2, but is silent on each cleaning portion being a scrubbing brush. However, Gilbert discloses vacuum and specifically discloses that the cleaning portion can be a scrubbing brush (Gilbert; [0148] ln 13-15). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporating scrubbing brush to the cleaning portion as it is an effective means of scrubbing. 

    PNG
    media_image1.png
    567
    907
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723